DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ filed response on 3/19/2021 has been received and entered.
Claims 1-81 have been cancelled. 
Claims 82-101 are pending and under examination. 
The rejection on claims 82-101 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
However, a new ground of rejection is set forth below in view of the amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 82-101 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



On the face, the determining the dissociation rate constant Koff is between A receptor molecule R on a target cell and A first receptor binding site B1 (emphasis added). The claim recites two detectable label, namely a first detectable label and a second detectable label (See line 5). 
At step (ii), a first multivalent binding complex has been formed comprising the first receptor binding reagent and the first multimerization reagent and this complex reversibly attaches to receptor molecule R on said target cell. This molecule R now is occupied by the receptor binding site B1 (See step (ii)). 
However, at step (iii), applicants recite “said second detectable label that stably attaches to said receptor molecule R on said target cell, wherein the first detectable and the second detectable label are different from each other” (emphasis added).  The same molecule R now is again occupied (stably vs. reversibly) with another second detectable label. This part is confusing since both the first and the second detectable label now both occupy the same receptor site. 

Figure 1 of specification is shown below:

    PNG
    media_image1.png
    450
    806
    media_image1.png
    Greyscale


other receptor (emphasis added).

With regard to claim 82, step (i), second line, comprising “a first detectable label” is not clear whether this is the same as the preceding first detectable label. 

Similarly independent claim 93, 98, and 99 all share the same problem.

Moreover, claim 98, under the original “(iii’)” (now deleted), the term “said second detectable” has no antecedent basis.

In addition, it is not clear how many components are in this reagent kit? First, there is no (i), second, the term “or” recited in the middle portion is also confusing. 

Under broadest reasonable interpretation (BRI), the Office would now consider this kit only contains a detectable label (even “said second detectable label”) of a multimeric receptor binding reagent M2 comprising at least two second receptor binding sites B2, wherein the second receptor binding site B2 specifically binds to said receptor molecule R, wherein the multimeric receptor binding reagent M2 stably attaches to said target cell via said receptor molecule R thereby stably attaching said second detectable label to said receptor molecule on said target cell. 


Claim Objections
Claim 89 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 82-84.  See MPEP § 608.01(n).  
Also, last line of claim 89, the irreversible receptor binding reagent I2(5) needs to clarify. 

Claim 98 is objected to because of the following informalities:  Please add (i) at line 4 for “a first receptor binding reagent”. The (i) would be consistent with the following (ii).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 98 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weissbrich et al. (Oncoimmunology 2013 Oct. Vol. 2, page e26199; IDS reference).

As has been discussed above, under the BRI, the instant kit is considered comprising:
“a detectable label of a multimeric receptor binding reagent M2 comprising at least two second receptor binding sites B2, wherein the second receptor binding site B2 specifically binds to said receptor molecule R, wherein the multimeric receptor binding reagent M2 stably attaches to said target cell via said receptor molecule R thereby stably attaching said second detectable label to said receptor molecule on said target cell”.



    PNG
    media_image2.png
    309
    376
    media_image2.png
    Greyscale

The above complex:  target T cells (CD8+) bind with receptors on the surface, where the Streptactin is a multimeric receptor binding reagent (referring to M2 in claim 98) having receptor binding site (flower shape) and a label Atto565 thereon. 

3.	Claim(s) 98 is rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Schmidt (WO 2013011011; IDS reference).

Similarly, Schmidt et al. disclose a kit having the same multimeric receptor agent (having binding site Z) for partner C of the receptor binding reagent and the receptor binding reagent having binding site B for the receptor molecule on a target cell, wherein detectable label bound on the receptor binding reagent (See claim 53). 

Allowable Subject Matter

off rate correlates with the protective capacity of antigen-specific CD8+ T cells for adoptive transfer” (Nauerth et al.  Science Translational Medicine 2013 Vol. 5: 70-79) where Nauerth teaches measuring the koff rate by using a strepTactin (see above Weissbrich) having receptor binding ligand to the target T cell receptor followed by adding biton to competitively disrupt binding between the ligand the receptor thereby calculating the koff rate. The difference between the instant invention and the reference lies in using a second stably labeled binding reagent on the target T cells for calculation and calibration of the koff rate.  This feature provides advantage of time-saving as well as more accurate calculation on the koff rate because the loss of the signal of the first label (i.e. by addition of competitively disrupting compound, e.g biotin, to generate dissociation between the ligand from the T cell receptor) can be calibrated by the second stably labels on the target T cells (See specification Figures 1A-1D).
The second close prior art is the Hebeisen et al. (cited in Written Opinions of International Search; Cancer Research  2015 75, page 1983-1991) where Hebeisen et al. indeed use two labels for measuring dissociation constant. However, the dual labels are on the dissociated monomers, i.e. PE-labeled NTA4 and Cy5-pMHC (see Figure 1A) whereas the instant method measures one dissociated monomer label and the other label remains stably attached to the target cell for calculation and calibration. 


					Conclusion 
6.	No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.